Citation Nr: 1619220	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee disorder and scar.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1977 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In March 2016, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The appeal is being remanded to obtain records from the Social Security Administration (SSA).  In October 2014, the Veteran reported that he was receiving SSA disability benefits.  To date, no attempt has been made to obtain these records.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, private treatment records from N.O.F.P. (initials used to protect privacy) indicate that the Veteran filed a workers' compensation claim for a right knee injury.  These records may be relevant to his claim; therefore, the AOJ should attempt to secure such records.  

Lastly, the Board finds that an additional VA examination and medical opinion is needed in connection with the Veteran's right knee disorder.  He has contended that his current right knee degenerative joint disease and right knee scar are related to an in-service injury.  His service treatment records indicate that he sustained a laceration of the right patella in September 1979.  The area was cleaned and he received five stiches.  He was diagnosed with traumatic effusion later that month.  At his January 1982 separation examination, his lower extremities were normal and no scars were noted.  After service, in the 1990s, he underwent arthroscopic surgery for an internal derangement and meniscus tear.  The November 2013 VA examiner indicated that the Veteran had a residual scar on his right knee, but did not state whether the scar was from his in-service injury or his post-service surgery.  See Virtual VA, CAPRI records received on November 27, 2013, pg. 11.  Therefore, an additional VA examination and opinion is needed before a determination can be made on this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a copy of any decision(s) to grant or deny SSA benefits to the Veteran and the records upon which any decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should obtain a copy of any determinations associated with the Veteran's application for workers' compensation benefits, as well as copies of all medical records underlying the determination.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee and low back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, including from the VA Medical Centers in San Juan and Washington, D.C.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed right knee disorder and scar.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his right knee degenerative joint disease and scar are related to an in-service injury.  Private treatment records indicate that he sustained internal derangement and meniscal tear of the right knee and that he underwent arthroscopic surgery in the 1990s.   

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify any right knee disorder that may be present, to include degenerative joint disease and any scars.  For each diagnosis identified, the examiner should opine as to the likelihood (likely, unlikely, at least as likely as not) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service.  For any scar identified, the examiner should indicate whether the scar was caused by the in-service laceration, the post-service surgery, or some other cause.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If a VA examination and/or medical opinion regarding the Veteran's claimed low back disorder is needed, one should be obtained. 

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




